 409321 NLRB No. 53FLAMINGO HILTON-RENO1No exceptions were filed to the judge's dismissal of the allega-tion that Supervisor Alfredo Eyzaguierre violated Sec. 8(a)(1) of the
Act by interrogating an employee, Donna, about why she was wear-
ing a ``Union Yes'' button.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3We have carefully reviewed the judge's decision with respect tothe General Counsel's allegation in his amendment to complaint that
the Respondent violated Sec. 8(a)(1) of the Act by constraining its
employees to reveal their pro- or anti-union sympathies by soliciting
employees to sign ``Consent To Be Photographed'' and ``Consent to
Use Video'' documents in order to appear in a videotape commu-
nicating the Respondent's position regarding the Union's organizing
campaign. We find that this issue merits further consideration. Ac-
cordingly, par. 6(f) of the amendment to complaint is severed and
is subject to further consideration by the Board.4Backpay for the unilateral changes other than the layoffs shall becomputed in accordance with Ogle Protection Service, 183 NLRB682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).Flamingo Hilton-Reno, Inc. and UBC WesternCouncil of Industrial Workers, United Brother-
hood of Carpenters and Joiners of America,
AFL±CIO. Case 32±CA±14378May 31, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDFOXOn October 31, 1995, Administrative Law JudgeGerald A. Wacknov issued the attached decision. The
Respondent and the General Counsel each filed excep-
tions and supporting briefs, and the Respondent filed
an answering brief to the General Counsel's excep-
tions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions as modified3and to adopt the rec-ommended Order as modified and set forth in full
below.AMENDEDCONCLUSIONSOF
LAWSubstitute the following paragraphs for Conclusionof Law 5 and renumber the subsequent paragraph.``5. By refusing to bargain with the Union as the ex-clusive collective-bargaining representative of the unit
employees, the Respondent has violated Section 8(a)(5)
and (1) of the Act.``6. By closing its bakery and laundry operations,transferring bargaining unit work outside the unit, lay-
ing off employees, granting wage increases and mak-
ing other unilateral changes in employees' terms and
conditions of employment without notifying and bar-gaining on request with the Union, and by refusing todiscuss grievances with the Union, the Respondent has
violated Section 8(a)(5) and (1) of the Act.``7. By failing and refusing to provide the Unionwith requested information necessary for the purposes
of collective bargaining and the investigation and dis-
cussion of grievances, the Respondent has violated
Section 8(a)(5) and (1) of the Act.``8. By coercively interrogating employees regardingtheir union activity, the Respondent has violated Sec-
tion 8(a)(1) of the Act.``9. By threatening employees with reprisals for en-gaging in union activity, the Respondent has violated
Section 8(a)(1) of the Act.``10. By searching an employee's locker, admonish-ing the employee that continued union activity could
result in adverse repercussions, and directing the em-
ployee to confine distribution of union literature to lo-
cations outside the Respondent's premises, the Re-
spondent has violated Section 8(a)(1) of the Act.``11. By telling employees that their efforts in se-lecting the Union as their collective-bargaining rep-
resentative were futile and that it would be several
years before the Union would be able to help them, the
Respondent has violated Section 8(a)(1) of the Act.''AMENDEDREMEDYIn addition to those remedies recommended by thejudge,4the Respondent shall be ordered to take the fol-lowing affirmative action. Having found that the Re-
spondent unlawfully closed its laundry and bakery op-
erations, transferred the work to the Reno Hilton, and
laid off certain of its unit employees without providing
the Union notice or an opportunity to bargain, we shall
order the Respondent to restore the status quo ante by
reopening its laundry and bakery, restoring the work it
transferred to the Reno Hilton, offering the unit em-
ployees affected by these actions immediate reinstate-
ment to their former positions, and making those em-
ployees whole for any loss of earnings and other bene-
fits suffered, in the manner set forth in the remedy sec-
tion of the judge's decision. The Respondent may,
however, introduce previously unavailable evidence, if
any, at the compliance stage of this proceeding, to
demonstrate that the reinstitution of those operations
would be unduly burdensome. Lear Siegler, Inc., 295NLRB 857 (1989).We have also modified the judge's recommendedOrder in accordance with our decision in Indian HillsCare Center, 321 NLRB 144 (1996). 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Flamingo Hilton-Reno, Inc., Reno, Ne-
vada, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with UBC Western Councilof Industrial Workers, United Brotherhood of Car-
penters and Joiners of America, AFL±CIO as the ex-
clusive collective-bargaining representative of the unit
employees.(b) Closing parts of its operations, transferring bar-gaining unit work outside the unit, laying off employ-
ees, granting wage increases, and making other unilat-
eral changes in employees' terms and conditions of
employment without notifying and bargaining on re-
quest with the Union, and refusing to discuss griev-
ances with the Union.(c) Failing and refusing to provide the Union withrequested information necessary for the purposes of
collective bargaining and the investigation and discus-
sion of grievances.(d) Coercively interrogating employees regardingtheir union activity.(e) Threatening employees with reprisals for engag-ing in union activity.(f) Searching employees' lockers, admonishing em-ployees that continued union activity could result in
adverse repercussions, and directing employees to con-
fine distribution of union literature to locations outside
the Respondent's premises.(g) Telling employees that their efforts in selectingthe Union as their collective-bargaining representative
would be futile and that it would be several years be-
fore the Union would be able to help them.(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit concerning terms and conditions of
employment and, if an understanding is reached, em-
body the understanding in a signed agreement:All full-time and regular part-time hotel employ-ees employed by Respondent at its 225 North Si-
erra Street facility in Reno, Nevada; excluding all
gaming department employees, engineering de-
partment employees, general and administrative
department employees, marketing department em-
ployees, entertainment department employees,
managerial and confidential employees, profes-
sional employees, employees represented for col-lective bargaining by other labor organizations,guards and supervisors as defined in the Act.(b) Reopen its laundry and bakery operations, re-store the work it transferred to the Reno Hilton, and
offer the unit employees affected by the Respondent's
unilateral action immediate and full reinstatement to
their former positions or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice
to their seniority or any other rights or privileges pre-
viously enjoyed and make them whole for any loss of
earnings and other benefits suffered as a result of the
unlawful action, in the manner set forth in the amend-
ed remedy section of this decision.(c) On request, rescind all unilateral changes madeby the Respondent in the employees' terms and condi-
tions of employment and make whole the unit employ-
ees for any loss of earnings and other benefits suffered
as a result of those unilateral changes in the manner
set forth in the amended remedy section of this deci-
sion.(d) Furnish the Union the information it requestedsince November 2, 1994.(e) On request, discuss with the Union all grievancesof unit employees, including all those grievances it
previously failed to discuss.(f) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(g) Within 14 days after service by the Region, postat its facility in Reno, Nevada, copies of the attached
notice marked ``Appendix.''5Copies of the notice, onforms provided by the Regional Director for Region
32, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since November 11, 1994.(h) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a 411FLAMINGO HILTON-RENOresponsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.ITISFURTHERORDERED
that paragraph 6(f) of theamendment to complaint relating to the solicitation of
employee consent to appear in the Respondent's cam-
paign videotape is severed and shall be subject to fur-
ther consideration by the Board.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to bargain with UBC WesternCouncil of Industrial Workers, United Brotherhood of
Carpenters and Joiners of America, AFL±CIO as the
exclusive collective-bargaining representative of the
unit employees.WEWILLNOT
close parts of our operations, transferbargaining unit work outside the unit, lay off employ-
ees, grant wage increases, or make other unilateral
changes in employees' terms and conditions of em-
ployment without notifying and bargaining on request
with the Union, and WEWILLNOT
refuse to discussgrievances with the Union.WEWILLNOT
fail and refuse to provide the Unionwith requested information necessary for the purposes
of collective bargaining and the investigation and dis-
cussion of grievances.WEWILLNOT
coercively interrogate employees re-garding their union activity.WEWILLNOT
threaten employees with reprisals forengaging in union activity.WEWILLNOT
search employees' lockers, admonishemployees that continued union activity could result in
adverse repercussions, or direct employees to confine
distribution of union literature to locations outside our
premises.WEWILLNOT
tell employees that their efforts in se-lecting the Union as their collective-bargaining rep-
resentative would be futile and that it would be several
years before the Union would be able to help them.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union as theexclusive representative of the employees in the fol-
lowing appropriate unit concerning terms and condi-
tions of employment and, if an understanding is
reached, embody the understanding in a signed agree-
ment:All full-time and regular part-time hotel employ-ees employed by us at our 225 North Sierra Street
facility in Reno, Nevada; excluding all gaming
department employees, engineering department
employees, general and administrative department
employees, marketing department employees, en-
tertainment department employees, managerial and
confidential employees, professional employees,
employees represented for collective bargaining
by other labor organizations, guards and super-
visors as defined in the Act.WEWILL
reopen our laundry and bakery operations,restore the work we transferred to the Reno Hilton,
and offer the unit employees affected by our unilateral
action immediate and full reinstatement to their former
positions or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their
seniority or any other rights or privileges previously
enjoyed, and WEWILL
make them whole for any lossof earnings and other benefits suffered as a result of
the unlawful action, less any net interim earnings, plus
interest.WEWILL
, on request, rescind all unilateral changeswe made in the employees' terms and conditions of
employment and WEWILL
make whole the unit em-ployees for any loss of earnings and other benefits suf-
fered as a result of the unilateral changes made by us,
plus interest.WEWILL
furnish the Union the information it re-quested since November 2, 1994.WEWILL
, on request, discuss with the Union allgrievances of unit employees, including all those griev-
ances we previously failed to discuss.FLAMINGOHILTON-RENO, INC.George Velastegui, Esq., for the General Counsel.Dawn Patrice Ross, Esq. (Morgan, Lewis & Bockius), for theRespondent.Timothy Sears, Esq., of Washington, D.C., for the ChargingParty. 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Approximately 300 employees are included in the collective-bar-gaining unit.DECISIONSTATEMENTOFTHE
CASEGERALDA. WACKNOV, Administrative Law Judge. Pursu-ant to notice, a hearing in this matter was held before me
in Oakland, California, on June 20 and 21, 1995. The charge
was filed on November 11, 1994, by UBC Western Council
of Industrial Workers, United Brotherhood of Carpenters and
Joiners of America, AFL±CIO. On March 24, 1995, the Re-
gional Director for Region 32 of the National Labor Rela-
tions Board (the Board) issued a consolidated complaint and
notice of hearing alleging violations by Flamingo Hilton-
Reno, Inc. (the Respondent) of Section 8(a)(1) and (5) of the
National Labor Relations Act (the Act). Amendments to the
complaint were issued by the Regional Director on April 7
and May 26, 1995. The Respondent's answers to the com-
plaint and amendments to the complaint, duly filed, deny that
the Respondent has violated the Act as alleged.The parties were afforded a full opportunity to be heard,to call, to examine and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of the hearing, briefs
have been received from counsel for the General Counsel,
counsel for the Respondent, and counsel for the Union. On
the entire record, and based on my observation of the wit-
nesses and consideration of the briefs submitted, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a Nevada corporation with its principalplace of business located in Reno, Nevada, where it is en-
gaged in the business of operating a hotel and casino. In the
course and conduct of its business operations, the Respond-
ent annually receives gross retail revenues in excess of
$500,000, and purchases goods valued in excess of $5000
which originate outside the State of Nevada. It is admitted,
and I find, that at all times material the Respondent has been
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
It is admitted, and I find, that the Union is, and at alltimes material has been, a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe principal issues raised by the pleadings are whetherthe Respondent violated Section 8(a)(1) and (5) of the Act
by failing and refusing to confer and discuss matters with the
Union between the date of the representation election and the
date of the Board certification; whether the Respondent vio-
lated Section 8(a)(1) of the Act by certain instances of al-
leged threats and interrogation; and whether the Respondent
violated Section 8(a)(1) of the Act by asking employees to
authorize their participation in a precompany election cam-paign video.B. The FactsFollowing a representation election in Case 32±RC±3855,held on August 18, 1994, the Union was certified by the
Board on February 22, 1995, as the exclusive collective-bar-
gaining representative of the employees in the following unit:All full-time and regular part-time hotel employees em-ployed by Respondent at its 225 North Sierra Street fa-
cility in Reno, Nevada; excluding all gaming depart-ment employees, engineering department employees,
general and administrative department employees, mar-
keting department employees, entertainment department
employees, managerial and confidential employees, pro-
fessional employees, employees represented for collec-
tive bargaining by other labor organizations, guards and
supervisors as defined in the Act.1On May 9, 1995, the Board issued a decision in a relatedcase, Case 32±CA±14578 (reported at 317 NLRB 361), or-
dering the Respondent to bargain with the Union pursuant to
the aforementioned certification. Currently, this decision is
on appeal by the Respondent to the Ninth Circuit Court of
Appeals. In that proceeding the Respondent raised the issue
of the Union's alleged noncompliance with certain Nevada
State Statutes as a reason justifying its admitted refusal to
bargain with the Union, on request, following the certifi-
cation. In the instant matter the Respondent has attempted to
relitigate this and other issues which were previously liti-
gated and rejected by the Board in its aforementioned deci-
sion, and the Respondent was precluded, on the basis of res
judicata, from relitigating such matters here.The facts in the instant case involve alleged unlawful con-duct which occurred prior to the February 22, 1995 certifi-
cation of the Union.On August 29, 1994, some 10 days following the election,the Union requested that the Respondent recognize and bar-
gain with the Union as the exclusive collective-bargaining
representative of the unit employees. The Respondent refused
to do so or to deal with the Union in any respect and there-
after engaged in conduct which is alleged in the complaint
to be violative of Section 8(a)(5) of the Act. In October and
November 1994, it laid off certain of its unit employees; on
or about November 30, 1994, it closed its hotel laundry and
laid off certain of its unit laundry employees and transferred
unit work to another entity, the Reno Hilton, which entity
has the same corporate parent as the Respondent; on or about
January 1995, it closed its hotel bakery and laid off certain
of its unit bakery employees and transferred unit work to the
Reno Hilton; since on or about August 18, 1994, the date of
the representation election, it has granted annual discre-
tionary pay raises to unit employees; and since on or about
September 9, 1994, and on various dates thereafter, including
November 2, 11, and 16, 1994, it has refused to process or
discuss with the Union grievances filed by the Union con-
cerning unit employees Don Williams, Sherwood Kirk,
Henry Sauseda, Michael Sloan, Berta Recinos, Chalklet
Lamar, Lorraine Lombardi, Doreen Hoff, and Marcos
Castaneda who, apparently, have been effected by the fore-
going unilateral changes. 413FLAMINGO HILTON-RENOFurther, since on or about November 2, 1994, and continu-ing thereafter, the Respondent has refused to furnish the
Union with the following requested information: certainspecified information relating to the aforementioned griev-
ances of the various named employees; the full names, ad-
dresses, telephone numbers, wage rates (and, if applicable,
tip compliance rate), job classifications, work schedules and
departments to which unit employees are assigned; informa-
tion regarding the effects of the aforementioned closing of
the hotel laundry; information regarding the layoff of unit
employees; and information regarding the effects of the
aforementioned closing of the hotel bakery. This information,
insofar as the record discloses, is relevant to the foregoing
unilateral changes instituted by the Respondent.The Respondent admits that, in effect, it continued to con-duct its day-to-day business operations as if the Union were
not the representative of the unit employees, and refused to
provide the Union with the requested information or to dis-
cuss unit employees' layoffs or grievances with the Union.
Thus, the Respondent is testing the certification of the Union
by its appeal to the Ninth Circuit Court of Appeals, and until
the matter is resolved in that forum it will continue to oper-
ate its business and make necessary changes in the terms and
conditions of employment of the unit employees as if they
were unrepresented by any labor organization. Moreover, the
Respondent has not presented any evidence indicating that its
refusal to deal with the Union as specified above, and its fur-
ther refusal to furnish the Union with the requested informa-
tion, are not matters encompassed by its obligation to consult
and deal with the Union regarding the unilateral changes it
admittedly made prior to the certification.The complaint also alleges that prior to and shortly afterthe August 18, 1994 election, the Respondent engaged in
various violations of Section 8(a)(1) of the Act.Silvia Cruz has worked for the Respondent for 2 years.She is a bus person in the buffet. About 2 weeks before the
election she began wearing a campaign button in support of
the Union. It said, ``Union Yes.'' Food and Beverage Super-
visor Ed Hsiao talked to her about this. Thus, according to
Cruz, Supervisor Hsiao happened to be passing by when a
buffet cook pointed out Cruz' button to Hsiao, saying,
``Look, [Cruz] is wearing a union button.'' Hsiao, according
to Cruz, then said to her, ``[D]on't use it, not to use that but-
ton ... because I could get into a lot of trouble. He tell me

don't wear it, that, because you get too many problems.''
Cruz asked Hsiao why employees, and apparently super-
visors, including Hsiao, were permitted to wear ``Union No''
buttons. He replied that they could wear the procompany but-
tons because they worked for the Company and the Company
was not in favor of the Union. Although it was Cruz' under-
standing that employees were permitted to wear such
prounion buttons, nevertheless this comment by her super-
visor caused her to remove the button she had been wearing.Cruz testified that about 2 weeks after the election, duringthe course of a daily prework meeting in the buffet area, Su-
pervisor Hsiao complimented the group of four or five em-
ployees about their work. One of the employees replied that
the buffet employees worked very hard and asked, according
to Cruz, ``Where is the money and where is the Union.''
Hsiao replied that the employees had good jobs and that the
Union could not do anything for them; he said that if the
Company wanted to lay them off quickly the Union couldnot do anything about it and the employees could end upwithout work; and he further stated that it would take about
2 or more years for the Union to get in and be able to do
something for the employees, and that the Company could
fire the employees at any time and the Union could do noth-
ing for them.Supervisor Hsiao has worked for the Respondent for 14months. Hsiao testified that he understood the Respondent's
established policy about the wearing of union buttons during
the course of the campaign, namely, that employees were
permitted to wear either procompany or prounion buttons on
their uniforms; supervisors were instructed to wear pro-
company buttons, and if an employee asked for one they
were to remove the button and hand it to the employee. Ac-
cording to Hsiao, Scott Bridges, assistant director of food
and beverage, instructed the supervisors about this policy
during staff meetings; however, according to Hsiao, Bridges
did not instruct the supervisors that they should not approach
employees and talk to them about union matters. Hsiao testi-
fied that he had no conversation with Cruz or any other em-
ployee prior to the election regarding the wearing of buttons
or about any other union issue or topic, and denied that he
told any employee that they shouldn't wear a button, or that
they might be in trouble if they wore a button.Hsiao further testified that about 2 weeks after the electionhe happened to overhear a group of between five and seven
buffet employees, who were gathering for the daily preshift
meeting, talking about union matters. The employees were
speculating about who might become the shop steward and
how much of a wage increase they might expect as result of
union representation. Hsiao, who was on his way to get a
cup of coffee prior to the meeting, made a passing comment
to them as follows: ``The ruling from the Labor Board is not
here yet, it takes time.'' Hsiao denied that he said anything
else. The employees, according to Hsiao, stopped talking
when he made this remark, and made no reply. Hsiao denied
that he said it would take 2 years for the Union to come in;
he only said it would take time. He learned this, he said,
from his wife, a postal worker who was a union member,
and had not received such information from Respondent's
management.Hsiao also denied that anyone prepared him for his testi-mony prior to the hearing, but the Respondent's attorney
stipulated that ``Mr. Hsiao and I have had discussions about
the types of questions he might be asked here today.''Byron Gonzalez worked for the Respondent for a year anda half as a bus person in the coffeeshop, but at the time of
the hearing he was no longer employed by the Respondent.
He wore a ``Union Yes'' button about a month before the
election. Gonzalez testified that Emerson Kimball, coffee-
shop supervisor, came up to him and asked, ``Byron, why
you [sic] wearing that union button.'' Byron didn't reply. He
did not immediately remove the button, but he decided not
to wear it thereafter because he ``felt fear'' in the way
Kimball, who had raised his voice, had spoken to him. Upto the time of the election he saw employees wearing
``Union Yes'' buttons and other employees wearing
procompany buttons.Supervisor Kimball, who is still employed by the Re-spondent but who was on vacation at the time of the hearing,
did not testify in this proceeding. 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Gonzalez testified that 1 day after the election he over-heard Alfredo Eyzaguierre, food and beverage shift super-
visor, ask a new female bartender, Donna, why she was
wearing a ``Union Yes'' button. Donna replied that she was
wearing the button because she liked it.Supervisor Eyzaguierre, who is currently employed by theRespondent, did not testify in this proceeding.Herlinda Carvajal is a maid in the housekeeping depart-ment. She is currently on disability. Carvajal testified that
she helped her coworkers organize and handed out propa-
ganda for the Union. She was a member of the employee
committee, and distributed literature in the cafeteria and atthe lockers during lunch and after work. In about early June,
a security officer named Theresa Pierce talked to her in the
women's locker room. Pierce said she was looking for
Carvajal because someone had reported that Carvajal was
causing a lot of problems by passing out literature to the em-
ployees, and Carvajal ``had a bad record downstairs.'' Pierce
asked Carvajal for the literature and requested that she open
her locker. Carvajal asked why, and Pierce replied that the
papers that she was sent to confiscate were in Carvajal's
locker.About that time, as Pierce was insisting that Carvajal openher locker, Irma Herbert, housekeeping manager and
Carvajal's supervisor, entered the locker room. Pierce told
Herbert that ``this is the gal that has been causing the prob-
lems with the Union.'' Carvajal then opened her locker and
Pierce inspected it but found no union literature inside. Other
security guards were apparently waiting outside the locker
room and Pierce told them that there wasn't anything in the
locker. Then she told Caravajal that she was sorry, and left.
Supervisor Herbert remained and advised Carvajal that she
``didn't have to hand out propaganda inside the casino, and
she should go do it outside on the street.'' Herbert suggested
that Carvajal conduct her union activity where nobody would
see her. Carvajal asked Herbert why she could not openly
engage in such activity, as she was respecting the rule to do
it off work time. Carvajal testified that she discontinued dis-
tributing leaflets until after the election, because she became
frightened. She denied that she had distributed such literature
during working time.Carvajal testified that she had been told by supervisors,apparently during preshift meetings, that employees could
distribute literature in the cafeteria and the locker room dur-
ing nonworking time.Neither Pierce nor former Housekeeping Manager Herbert,who is no longer employed by the Respondent, testified in
this proceeding. Portions of Herbert's affidavit were received
in evidence, and generally confirm the foregoing testimony
of Carvajal regarding the locker room incident. In addition
the affidavit states as follows:I believe I told [Carvajal] to hand out her union propa-ganda on the street or do it more secretly. I told her
that because I wanted her to stay out of trouble....I do not recall if [Carvajal] told me that the bosses told
her she could pass out the leaflets during lunch and
breaks and in the locker room or cafeteria. I was aware
that employees were allowed to solicit and distribute
literature in the cafeteria during lunch and breaks. I was
not sure whether they could in the locker room.The complaint alleges that the Respondent has violatedSection 8(a)(1) of the Act by soliciting employees to partici-
pate in an antiunion/procompany videotape utilized as cam-
paign propaganda by the Respondent and shown to the em-
ployees during mandatory meetings 24 hours prior to theelection. The video bears the title ``25th Hour.''Mary Bryant is director of casino marketing for the Re-spondent. Bryant testified that she has been involved in the
preparation of other videotapes or photographic media for the
Respondent, and has produced hotel tour videos and fire
safety videos and advertising brochures. It is her practice to
obtain consents from individuals who appear in the afore-
mentioned videos and brochures, and she continued this prac-
tice with regard to the video in question. Employees were
advised that they would have to sign written consent forms
if they wished to appear in the video.Bryant directed the staff of about 20 department managersto let her know the names of unit employees who appeared
to be procompany and who would perhaps like to get their
message out to the employees. The managers gave Bryant
the names of various employees and Bryant interviewed
them and asked if they wanted to volunteer to be in the
video. She told the employees to just say anything they felt
like saying, and their remarks were spontaneous and
unscripted. They were asked to talk about their work experi-
ences with the Company and to give their views regarding
the upcoming election. However, only seven or eight of these
employees appeared in the final product, the decision in this
regard being dependent on the quality of the taping and the
employee's presentation. Regarding the speaking parts, Bry-
ant testified as follows:Most of [the employees] just said that they had beenhappy at the Flamingo, had been happy with their treat-
ment there, and that they didn't feel they needed a third
party to intervene.Bryant went on to describe the videotape as follows:As I say, I haven't seen it in a while, but it was basi-cally talking about the hotel and showing the employ-
ees, a lot of the employee shots were kitchen workers,
maids, food servers, porters, people just doing their
jobsÐsome of them were waiving at the camera, some
of them were just doing their jobsÐdishwashers. It
talked about some of the benefits of the hotel. It was
just basically a promotional, you know, a pro-hotel type
of message ... it talked about some of the legal prob-

lems that the Carpenters Union has had in the past ...

it talked a lot about the problems the union has had and
about the positive thoughts about the hotel.Regarding the consent forms for the nonspeaking roles, thesupervisors were asked to watch the video and identify the
employees from their respective departments, and to have the
employees sign the forms if they wanted to remain in the
video; otherwise they would be deleted. The consent forms,
after being signed by the employees, were then passed on to
human resources.According to Bryant, the consent forms are to protect theCompany, and it is customary for her to require the use of
such consent forms for all the videos and promotional items 415FLAMINGO HILTON-RENOthat she produces. The forms were not utilized in the instantmatter simply because of the nature of this particular video.The final videotape was about 20 minutes in length. ASpanish and English version of the video was produced.
About 5 to 7 minutes of the film consists of employees giv-
ing their opinions regarding the election campaign. The over-
all message of the video was clearly antiunion and was de-
signed to persuade employees to vote against union represen-
tation. Mention was made of alleged corruption within the
Union and there were some segments of violence associated
with strikes. The last few minutes of the video consisted of
a song, and during the song a montage of various workers
were smiling and waving at the camera.John Sommer is the Respondent's director of human re-sources. Sommer testified that the opening frame of the
video contains a written disclaimer to the effect that the em-
ployees depicted in the video should not be viewed as being
either in favor of the Union or against the Union. The video
contains scenes throughout the hotel of customers and em-
ployees interacting. It includes employees from all depart-
ments of the hotel and casino, not just the bargaining unit
employees; many of the employees who signed consent
forms were not bargaining unit employees. It also includes
supervisors and upper level management. It gives information
regarding unions in general and some specific information
regarding the Union here. And it concludes with a minute or
two of random shots throughout the hotel of employees who
are working and/or waiving at the camera superimposed over
a ``jingle'' that emphasizes the concept of teamwork and of
Flamingo employees working together as a team and being
the best that they could be. The ``jingle'' makes no reference
to any union.Sandra Goldman is executive assistant manager. Goldmansaid that she approached several employees who had ex-
pressed support for the Company and said that the hotel was
doing a video that would be presented to all the employees
at a meeting prior to the election. She asked if they would
be willing to participate. She said it was going to be a ``ra-
ra pro-company, I'm happy working at the Flamingo'' video.Scott Bridges is assistant director of food and beverage.He testified that at regularly scheduled preshift meetings over
a 2-week period he had the opportunity to address all of the
approximately 300 food and beverage employees. With re-
gard to the video, he advised them as follows:I basically informed the employees that we would befilming a video, it would be filmed on property. We
had two basic parts of the video, one part of the video
would be employees who had, or who wanted to voice
their opinion in regards to pro-company issues, and the
second part of the video would be just general panning
shots around the property. And if anybody wanted to
volunteer for the first part they could, they needed to
contact Mary Bryant.....Basically I informed them that it was going to be apro-company video that would be shown to all the em-
ployees, just prior to the election.Employees who wanted to volunteer for speaking partswere told to contact Mary Bryant. Employees were also told,
prior to the filming, that if they had any concerns aboutbeing in the panning shots they should not be in the areawhen the cameras were videotaping the employees in the
performance of their work. Further, the employees were told
that they would not appear in the final cut of the video, ei-
ther in speaking or nonspeaking roles, unless they gave their
written consent, and that they would be deleted from the
video if they desired. Bridges instructed the other managers
to give the employees the same information.After the completion of the videotaping each individualwho appeared in the video in a nonspeaking role, whether a
unit employee or other nonunit employee such as a casino
worker, was identified. Thereupon the individual was ap-
proached by a manager and was told that he or she appeared
in a procompany video which would be shown to unit em-ployees prior to the election, and that it would be necessary
to sign a consent form in order to remain in the final version
of the video.The form, entitled ``CONSENT TO BE PHOTO-GRAPHED'' is as follows:The Flamingo Hilton Reno is preparing a videotapethat includes pictures of you and several of your co-
workers. We intend to use the videotape as part of
communicating the Company's position regarding the
union organization campaign, and we would like to in-
clude your picture in it. If you have no objection,
please sign this form and return it to Mary Bryant in
Casino Marketing.We are not asking you to tell us whether you supportor oppose the union in the election. We are simply re-
questing your permission to use your picture in the vid-
eotape. Whether you decide to include you picture or
not in the videotape is completely up to you and will
have no effect on your job. [Emphasis in original.]I consent to the Company's use of my picture in itsvideotape.llllllllllllllllllSignature of EmployeeDate
The ``CONSENT TO USE VIDEO'' form which wassigned by those employees who had speaking roles in the
video is as follows:The Flamingo Hilton-Reno is preparing a videotapethat includes footage of you and several of your co-
workers expressing your feelings about the union activ-
ity at the Flamingo Hilton-Reno. We intend to use the
videotape as part of communicating the company's po-
sition regarding the union organization campaign and
would like to include your videotaped image in it. If
you have no objection, please sign and date this form.I consent to the use of my videotaped image in thecompany's video.llllllllllllllllllNameDate
C. Analysis and ConclusionsIt is well settled that during the pendency of election ob-jections an employer acts at its peril in refusing to deal with
a union that has prevailed in a representation election. Where
the election objections are ultimately overruled and the 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Regarding the granting of wage increases to certain unit employ-ees, the Respondent presented evidence in support of its contention
that the wage increases were in the process of being implemented
prior to the election. However, the evidence clearly does not support
this contention, and the Respondent does not continue to advance
this argument in its brief.3See Mantrose-Haeuser Co., 306 NLRB 377, 378 (1992).Board certifies the union as the exclusive collective-bargain-ing representative of the unit employees, as is the case here,
the employer violates Section 8(a)(5) of the Act by its refusal
to consult and deal with the Union during the interim period
between the date of the election and the date of certification
regarding matters customarily encompassed by the collective-
bargaining process. Mike O'Connor Chevrolet, 209 NLRB701, 703 (1974). Thus, the Board stated in O'Connor as fol-lows:The Board has long held that, absent compelling eco-nomic considerations for doing so, an employer acts at
its peril in making changes in terms and conditions of
employment during the period that objections to an
election are pending and the final determination has not
yet been made. And where the final determination on
the objections results in the certification of a representa-
tive, the Board has held the employer to have violated
Section 8(a)(5) and (1) for having made such unilateral
changes. [Citations omitted.]As set forth above, the Board has overruled the electionobjections and has certified the Union. Further, in the instant
proceeding, the Respondent has elected to rely on its argu-ment that it has no duty to recognize and bargain with the
Union because of the Union's alleged noncompliance with
certain Nevada State Statutes regulating unions in the per-
formance of their representation of casino gaming employees,
and has not presented any other defense to the complaint al-
legations. Accordingly, I find that the Respondent has vio-
lated Section 8(a)(5) and (1) of the Act by its conduct, as
alleged in the complaint, that occurred during the period that
the election objections were pending, namely, from about
August 18, 1994, to February 22, 1995. Thus, as more fully
set forth above, by refusing to consult and deal with the
Union regarding the laying off of employees, by the transfer-
ring of bargaining unit work outside the unit, by the making
of unilateral changes in terms and conditions of employment
including the changing of work hours and/or workdays and
the granting of wage increases,2by the Respondent's failureto provide requested relevant information to the Union which
is germane to the aforementioned unilateral changes, and by
refusing to discuss grievances regarding employees who have
been effected by the unilateral changes, all of which conduct
occurred during the pendency of the Respondent's election
objections, the Respondent has violated and is violating Sec-
tion 8(a)(5) and (1) of the Act.I credit the testimony of employee Silvia Cruz, and findthat Supervisor Hsiao warned her that she could get in trou-
ble by wearing a union button and that this could cause her
problems. Although it appears that she was aware of the Re-
spondent's policy to permit the wearing of prounion buttons
during the election campaign, this does not negate the fact
that she reasonably understood that her relationship with
Hsiao, and therefore the Respondent, could suffer if she dis-
regarded his admonition. Accordingly, I find that by suchconduct the Respondent has violated Section 8(a)(1) of theAct. See Blue Grass Industries, 287 NLRB 274, 285±286(1987).Further, I credit the testimony of Cruz regarding Hsiao'sstatement to the group of buffet employees about 2 weeks
after the election. Thus, I find that Hsiao told the group that,
in effect, the Union could not do anything for them for sev-
eral years, and that during this period they could be sum-
marily laid off and the Union would be of no assistance.Contrary to the position of the Respondent, I do not conclude
that Hsiao's remarks were merely a nonthreatening prediction
of the realities of Board processes.3Rather, Hsiao went wellbeyond the permissible bounds of responding to employees
that such matters take time. Thus, he replied in a manner
which displayed his obvious antagonism toward the Union,
and told employees that they had good jobs and that the
Union could not do anything for them; that if the Company
wanted to lay them off quickly the Union could not do any-
thing about it and the employees could end up without work;
that it would take about 2 or more years for the Union to
get in and be able to do something for the employees; and
that the Company could fire the employees at any time and
the Union could do nothing for them. By such comments de-
signed to impress on the employees the futility of having se-
lected the Union as their collective-bargaining representative,
the Respondent has violated Section 8(a)(1) of the Act. Mar-shall Durbin Poultry Co., 310 NLRB 68, 74 (1993); Airtex,308 NLRB 1135 (1992).Moreover, I find without merit the Respondent's furthercontention that Hsiao's remarks were noncoercive in nature
because they were made after the election. Clearly, remarks
of this nature would reasonably have an inhibiting effect on
employees' continued activity in supporting the Union's ef-
forts following the election particularly where, as here, the
Respondent was simultaneously taking the position, in viola-
tion of Section 8(a)(5) and (1) of the Act, that it had no obli-
gation to confer and discuss matters with the Union.I credit the unrebutted testimony of employee Byron Gon-zalez who was asked by Supervisor Emerson Kimball why
he was wearing a ``Union Yes'' button. Thereafter, although
Gonzalez understood that the wearing of such union buttons
was permissible, he decided to remove it because he ``felt
fear'' as a result of the tone of voice in which Kimball inter-
rogated him. In the absence of any contrary testimony, I find
that the circumstances surrounding this instance of interroga-
tion were coercive in nature, and I accordingly find that by
such conduct the Respondent has violated Section 8(a)(1) of
the Act. Fairfax Hospital, 310 NLRB 299 (1993).Gonzalez also testified that the day after the election heoverheard Alfredo Eyzaguierre, food and beverage shift su-
pervisor, ask a new female bartender, Donna, why she was
wearing a ``Union Yes'' button. Donna replied, according to
Gonzalez, that she was wearing the button because she liked
it. Although Supervisor Eyzaguierre did not testify in this
proceeding, I find that the testimony of Gonzalez is not suffi-
cient to demonstrate that this instance of interrogation was
coercive in nature; there is no evidence to indicate that the
remark was other than a casual question to a union adherent
who was openly demonstrating her support for the Union by
wearing a union button, and Eyzaguierre's question was un- 417FLAMINGO HILTON-RENO4Videos produced by both employers and labor organizations havebecome a relatively common form of communication during the
course of election campaigns.5This is not to say that employers' motives in this regard shouldnot be subject to a case-by-case factual analysis.6See Sony Corp. of America, 313 NLRB 420 (1993).accompanied by any indicia of coercion. I shall dismiss thisallegation of the complaint.I credit the testimony of employee Herlinda Carvajal andfind that in June 1994, prior to the election, she was required
to open her locker so that its contents could be inspected by
the Respondent's security guard and Housekeeping Manager
Irma Herbert who were looking for union material that
Carvajal was apparently suspected of passing out during
working time. During the incident Carvajal was told that she
had been causing a lot of problems and ``had a bad record
downstairs,'' and was also told that she should only distrib-
ute campaign propaganda outside the casino rather than dur-
ing breaks and in the locker room. The affidavit of Irma Her-
bert is clear that Carvajal was so admonished, because she
wanted Carvajal to stay out of trouble. Carvajal denied that
she had violated the Respondent's rules regarding the dis-
tribution of campaign material, and the Respondent has pre-
sented no evidence indicating that Carvajal had distributed
campaign literature during working time or in impermissible
areas of the premises. Accordingly, I find that by searching
the locker of Carvajal, by admonishing her, in effect, that her
continued union activity could result in adverse repercus-
sions, and by directing her to confine her continued distribu-
tion of literature to locations outside the Respondent's prem-
ises, the Respondent has violated Section 8(a)(1) of the Act.
Nashville Plastic Products, 313 NLRB 462 (1993); PerthAmboy Hospital, 279 NLRB 52 (1986).I do not find that the Respondent has violated the Act byrequesting employees to sign the ``Consent to be Photo-
graphed'' forms. It was made very clear to the employees
that they did not have to appear in the procompany video
and that they could do so or not without fear of any adverse
repercussions by the Respondent. There is no contention that
the Respondent did not have a right to produce the video for
purposes of setting forth its position regarding the forthcom-
ing election,4and it appears under the circumstances that themanner in which the Respondent went about obtaining the
consent of the employees was noncoercive in nature. Indeed,
the consent form itself declared that by agreeing to appear
in the video, ``We are not asking you to tell us whether yousupport or oppose the union in the election.'' (Emphasis in
original.) Moreover, the images of the employees who are
waving at the camera or performing their work are non-
committal in regard to their union adherence, and do not in-
dicate whether or not a particular employee supports either
the Union, the Respondent, or neither of the two.However, the General Counsel and the Union take the po-sition that the video itself is procompany in its conception
and purpose, and that it is per se coercive for an employer
to request permission from employees to use their image in
procompany campaign material as this is tantamount to ask-
ing them to declare whether they are for or against the
Union. I disagree. This per se approach, in effect, would ap-
pear to effectively deprive employers of their right to
produce campaign videos that portray employees performing
their work or otherwise appearing to enjoy the camaraderie
of their coworkers and would be, in my opinion, an improper
encroachment on an employer's right, under Section 8(c) ofthe Act,5to convey its message through whatever media itdesires. Further, in addition to the fact that Board precedent
requires that an employer must first obtain employees' per-
mission to use their image in campaign videos,6the Re-spondent did have a further legitimate reason for asking em-
ployees to sign consent forms, namely, this was a past prac-
tice that pertained to all individuals appearing in the Re-
spondent's advertising videos and publications, and was insti-
tuted prior to the advent of the Union for the purpose of pro-
tecting the Respondent from potential liability. Thus, underall the circumstances, including the manner of usage of the
employees' images in the video, the wording of the consent
form, the Respondent's past practice, and the scope and na-
ture of the violations found here, I find that the unit employ-
ees who were asked to sign consent forms if they wanted to
appear in the video could reasonably conclude that the Re-
spondent was not attempting to discern their feelings for or
against the Union. I shall therefore dismiss this allegation of
the complaint.It is also contended that the Respondent improperly ap-proached employees in order to ascertain whether they would
agree to express their views regarding the Union and/or the
Respondent in the procompany video. The evidence shows
that the Respondent approached employees who, by various
means, had made their procompany feelings openly apparent
to supervisors and coworkers, and the General Counsel has
presented no witnesses in support of the contention that such
employees were coercively interrogated regarding their union
sympathies or were induced to give procompany testimonials
out of fear of adverse consequences in the event they re-
fused. I shall therefore also dismiss this allegation of the
complaint.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time hotel employees em-ployed by the Respondent at its 225 North Sierra Street facil-
ity in Reno, Nevada; excluding all gaming department em-
ployees, engineering department employees, general and ad-
ministrative department employees, marketing department
employees, entertainment department employees, managerial
and confidential employees, professional employees, employ-
ees represented for collective bargaining by other labor orga-
nizations, guards, and supervisors as defined in the Act con-
stitute a unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act.4. At all times material, the Union has been the exclusivecollective-bargaining representative of the employees in the
appropriate unit within the meaning of Section 9(a) of the
Act.5. The Respondent has violated Section 8(a)(1) and (5) ofthe Act as found.6. The unfair practices set forth above are unfair laborpractices within the meaning of Section 2(6) and (7) of the
Act. 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
THEREMEDYHaving found that the Respondent has violated Section8(a)(1) and (5) of the Act, I recommend that it be ordered
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the purposes of the Act, includ-
ing the posting of an appropriate notice attached hereto as
``Appendix.''The Respondent shall be required to bargain in good faithwith the Union regarding the laying off of employees, thetransferring of bargaining unit work outside the unit, and the
unilateral changes in terms and conditions of employment in-
cluding the changing of work hours and/or workdays and the
granting of wage increases; further, the Respondent shall be
required to discuss with the Union the grievances of the em-ployees named here, and to provide all the requested infor-mation to the Union. In addition, the Respondent shall be re-
quired to make whole, with interest, any employees who
have sustained monetary damage as a result of the Respond-
ent's failure and refusal to timely consult in good faith with
the Union regarding layoffs, the transferring of work outside
the bargaining unit, the changing of working hours and
working days, and the grievances of the named employees.
See Mike O'Connor Chevrolet, infra. Backpay is to be com-puted in accordance with the Board's decision in F.W.
Woolworth Co., 90 NLRB 289 (1950), plus interest as pre-scribed in New Horizons for the Retarded, 283 NLRB 1173(1987).[Recommended Order omitted from publication.]